      CASE 0:17-cv-00437-DSD-KMM Doc. 364 Filed 11/16/20 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA
                     Civil No. 17-0437 (DSD/KMM)



 Tony Terrell Robinson,

                  Plaintiff,

 v.                                                  ORDER

 Minnesota, State of et al.,

                  Defendants.



      The above matter is before the court upon the July 22,

2020, report and recommendation (R&R) of United States

Magistrate Judge Katherine M. Menendez.       The court previously

granted two requests by plaintiff Tony Terrell Robinson to

extend the deadline by which Robinson must file objections to

the R&R.   See ECF No. 358 (granting request for thirty-day

extension); ECF No. 360 (granting request for forty-day

extension).

      Robinson has moved for a third extension of sixty days,

which the court now denies.     Parties typically have two weeks

after an R&R is issued to file objections.        D. Minn. L.R.

72.2(b).   This R&R has been pending since July 22, 2020, nearly

four months.   Although the court is sympathetic to Robinson’s

circumstances, the court is not convinced that another extension

will help.
       CASE 0:17-cv-00437-DSD-KMM Doc. 364 Filed 11/16/20 Page 2 of 3



       Because no objections have been filed within the timeline

previously set, the court now considers whether to adopt the

R&R.       The court has carefully reviewed the parties’ briefing and

evidence regarding each of the pending motions.         Based on this

review of the file, record, and proceedings herein, the court

determines that the R&R is well-reasoned and correct.

       Accordingly, IT IS HEREBY ORDERED that:

       1.     The motion for an extension to file objections to the

R&R [ECF No. 361] is denied;

       2.     The R&R [ECF No. 356] is adopted in its entirety;

       3.     The motions for summary judgment by defendants Ranjiv

Saini, Stephen Dannewitz, Jeanne Luck, and Centurion of

Minnesota, LLC [ECF Nos. 219, 242, 252] are granted;

       4.     The motions to deny summary judgment as premature [ECF

Nos. 268, 273] are denied;

       5.     The remaining motions to stay expert discovery [ECF

No. 283], to appoint expert [ECF No. 297], to have subpoenas

served [ECF No. 319], and to join motion to stay expert

discovery [ECF No. 341] are denied as moot;

       6.     Defendant Advanced Medical Imaging, Inc. is dismissed;1

and


       1Although not involved in any of the motions for summary
judgment, it is appropriate to dismiss Advanced Medical Imaging,
Inc. (AMI) at this time. Notably, Robinson’s attempts to
properly serve a summons on or seek a waiver of service from AMI
                                     2
     CASE 0:17-cv-00437-DSD-KMM Doc. 364 Filed 11/16/20 Page 3 of 3



    7.    This action is dismissed.

LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated:   November 16, 2020       /s David S. Doty
                                 David S. Doty, Judge
                                 United States District Court




all failed. See ECF Nos. 31, 91, 131. Because AMI was not
properly served within the time allowed by Fed. R. Civ. P. 4(m),
the court now dismisses AMI. Further, Robinson’s claims against
AMI rest on the same factual and legal arguments made against
defendants Saini, Dannewitz, Luck, and Centurion of Minnesota.
See generally 2d Am. Compl., ECF No. 197. Because the court
determines that summary judgment is properly granted to those
defendants, Robinson’s claims against AMI must also fail.
                                   3
